           Case 20-70115-hdh11 Doc 3 Filed 04/06/20                  Entered 04/06/20 11:50:39            Page 1 of 3


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                  WICHITA FALLS DIVISION
  IN RE:    Bowie Real Estate Holdings, LP                                       CASE NO

                                                                                 CHAPTER     11

                                             VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 4/6/2020                                            Signature    /s/ Faraz Hashmi
                                                                     Faraz Hashmi
                                                                     Managing Member of General Partner


Date                                                     Signature
Case 20-70115-hdh11 Doc 3 Filed 04/06/20   Entered 04/06/20 11:50:39   Page 2 of 3



                         Bowie Independent School District
                         100 W. Wichita St.
                         Bowie, TX 76230



                         City of Bowie
                         304 Lindsey St.
                         Bowie, TX 76230



                         CrossFirst Bank
                         2021 McKinney Avenue, Ste 800
                         Dallas, TX 75201



                         Hashmi Law Group
                         4851 LBJ Fwy, Suite 150
                         Dallas, TX 75244



                         Hitachi Capital America Corp.
                         7808 Creekridge Circle
                         Edina, NM 55439



                         Jackson Walker LLP
                         Attn Kelly Hodge, Esq
                         2021 McKinney Ave., Ste 800
                         Dallas, TX 75201

                         Montague County Tax Authority
                         PO Box 8
                         Montague, TX 76251



                         Perdue Brandon Collins & Mott LLP
                         900 8th St., Suite 1100
                         Wichita Falls, TX 76301



                         US Premium Finance
                         280 Technology Pkwy, Ste 200
                         Norcross, GA 30092
Case 20-70115-hdh11 Doc 3 Filed 04/06/20   Entered 04/06/20 11:50:39   Page 3 of 3



                         William Kincaid
                         802 Gray St.
                         Bowie, TX 76230
